Cite as 2014 Ark. App. 733

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-481


BOSTON MOUNTAIN REGIONAL                          Opinion Delivered   December 17, 2014
SOLID WASTE MANAGEMENT
DISTRICT                                          APPEAL FROM THE BENTON
                   APPELLANT                      COUNTY CIRCUIT COURT
                                                  [NO. CV-2013-940-5]
V.
                                                  HONORABLE XOLLIE DUNCAN,
                                                  JUDGE
BENTON COUNTY REGIONAL
SOLID WASTE MANAGEMENT                            DISMISSED WITHOUT PREJUDICE
DISTRICT
                    APPELLEE



                           WAYMOND M. BROWN, Judge

       Appellant Boston Mountain Regional Solid Waste Management District appeals from

a judgment in favor of appellee Benton County Regional Solid Waste Management District

following a breach-of-contract action. We do not reach the merits of this appeal and dismiss

without prejudice because of an insufficient Rule 54(b) certificate.

       Appellant and appellee are regional solid-waste-management districts governed by

Arkansas Code Annotated section 8-6-701 et seq. (Repl. 2011). Section 8-6-704(a)(11) of

this chapter confers authority on regional solid-waste-management districts to enter into

contracts, and from this authority, the parties entered into a contract, entitled the Interlocal

Agreement, for the disposal of solid waste.

       Pursuant to the terms of the Interlocal Agreement, each party agreed to charge $1.50

per ton on all solid waste generated within its respective district or brought into its district
                                  Cite as 2014 Ark. App. 733

from another district for disposal. The Interlocal Agreement was binding until May 1, 2016.

However, appellant unilaterally terminated the agreement on May 9, 2013, before its

specified end-date.

       Appellee sued appellant in the Benton County Circuit Court alleging breach of

contract and seeking specific performance of the Interlocal Agreement. Appellant answered

and counterclaimed for declaratory judgment and affirmative relief. The circuit court ruled

in favor of appellee finding that the agreement was valid and binding on both parties, that

it contained the provisions required by statute, and that appellant breached the contract. The

circuit court ordered specific performance of the Interlocal Agreement through May 2016.

It did not, however, rule on appellant’s counterclaim.

       Appellant timely appealed the circuit court’s order. Later, appellant filed a motion for

issuance of a certified final judgment. The circuit court entered a certified final judgment

that included a Rule 54(b) certification, and appellant filed an amended notice of appeal of

the partial judgment of the circuit court.

       Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that an

appeal may be taken from a final judgment or decree entered by the circuit court. Whether

an order is final and subject to appeal is a jurisdictional question that this court will raise sua

sponte.1

       A circuit court may certify an otherwise nonfinal order for immediate appeal by




       1
        Kowalski v. Rose Drugs of Dardanelle, Inc., 2009 Ark. 524, 357 S.W.3d 432.
                                                2
                                 Cite as 2014 Ark. App. 733

executing a certificate pursuant to Arkansas Rule of Civil Procedure 54(b).2 Rule 54(b)

provides in pertinent part that a circuit court may direct the entry of a final judgment “only

upon an express determination, supported by specific factual findings, that there is no just

reason for delay and upon an express direction for the entry of judgment.” In addition, the

rule provides that, if such a determination is made, the court must execute a certificate

“which shall set forth the factual findings upon which the determination to enter the

judgment as final is based.” This rule requires that the certificate include specific findings of

any danger of hardship or injustice that could be alleviated by an immediate appeal and to

set out the factual underpinnings that establish such hardship or injustice.3

       Recognizing that the circuit court did not dispose of all issues in the case, the

appellant moved for a certified final judgment, and the circuit court entered a certified final

judgment with a Rule 54(b) certificate that provided as follows:

       1. The parties entered into an Agreement authorized by Act 209 of 2011, and
       Arkansas Code Annotated § 8-6-701 et seq.

       2. The Agreement was valid and binding on both parties.

       3. The Defendant breached the contract when it refused to pay a portion of the fees
       to the Plaintiff as contemplated by the Agreement.

       Upon the basis of the foregoing factual findings, the Court hereby certifies, in
       accordance with Rule 54(b)(1), Ark. R. Civ. P., that it has determined that there is
       no just reason for delay of the entry of a final judgment and that the Court has and
       does hereby direct that the judgment shall be a final judgment for all purposes.


       2
        Holbrook v. Healthport, Inc., 2013 Ark. 87; Robinson v. Villines, 2012 Ark. 211.
       3
        Id.; Blackman v. Glidewell, 2011 Ark. 23; Kowalski, supra.


                                               3
                                Cite as 2014 Ark. App. 733

       Here, the circuit court’s Rule 54(b) certificate fails to contain any specific factual

findings on any danger of hardship or injustice that could be alleviated by an immediate

appeal. Because the Rule 54(b) certificate executed in this case does not conform to the

requirements of the rule and the relevant case law, it is ineffective to certify the appeal.

Accordingly, we dismiss the appeal without prejudice.

       Dismissed without prejudice.

       HARRISON and VAUGHT, JJ., agree.

       Harrington, Miller, Kieklak, Eichmann & Brown, P.A., by: Thomas N. Kieklak, for

appellant.

       Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., by: Curtis E. Hogue, for appellee.




                                              4